﻿
On behalf of our delegation and on our own behalf, we wish to congratulate you. Sir, on your election to the presidency of the United Nations General Assembly at its forty-second session. We are confident that under your wise leadership - like that of your able predecessors - the Assembly will live up to its commitment.
Our profound tribute and gratitude go also to your immediate predecessor, Mr. Humayan Rasheed Choudhury, who led the deliberations of the forty-first session so splendidly last year.
We also wish to pay a special and fitting tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for his untiring efforts in managing the complicated and difficult affairs of the United Nations, and for his frequent missions of peace to areas of international conflict, which his high office must constantly monitor and try to resolve - and there are still too many areas of conflict for out general safety and comfort.
The issues of war have almost imposed themselves on the yearly agenda of this Organization. That is because war is incompatible with man's mission on Earth or even the purpose for which he was created. Today man requires peace more than ever before, as modern technology has refined the instruments of war and increased their capacity to inflict maximum destruction. For man to enjoy the total benefits of peace, the United Nations must be given both the financial and the political means it so greatly requires in order to halt potential conflict situations before they erupt into catastrophes. Only when there is peace can the noble mission of the Organization - to fight the perennial enemies of mankind: hunger, disease, ignorance and homelessness - be realized. The protection and promotion of human rights and the guaranteeing of the dignity of man form the corner-stone of the social, economic and political mission with which the United Nations is charged.
We have come to the United Nations General Assembly once again to renew our faith in the noble ideals of the Organization and to reaffirm our commitment to the principles of its Charter. We find it, therefore, fitting for us to call upon those Member States which have consistently violated the goals of the United Nations and its Charter by either deliberately refusing to comply with the Organization's decisions or obstructing its missions for peace to reconsider their position seriously. The result of these violations has been a general perception of the United Nations as an ineffective organization, particularly in the field of international and regional conflicts. The public apathy towards the Organization itself continues unabated, as if it is the fault of the Organization itself and not of the few powerful permanent members of the Security Council that place their national interest above everything else.
Where interference with United Nations decisions is minimized, successes have been eminent, particularly in the areas of health, education and other activities carried out by the specialized agencies. The United Nations needs the full financial and political backing of all Member States, particularly in its efforts to promote peace, disarmament and a generally more equitable international order. 
We are very mindful of the fact that the world political situation has not improved much since two years ago, when we had the honour of coming to the rostrum to address the General Assembly. The tendency to resolve disputes by force still persists; the world political map has been dotted with at least 150 local wars since 1945. These conflicts have claimed millions of lives more than were claimed in the last two world wars - and that about sums up the sorry state of our world today.
Allow us to put before this body some of the serious afflictions currently facing Lesotho and the southern African region as a whole.
Lesotho is a small country, entirely surrounded by the Republic of South Africa, and - like most small developing countries - still in receipt of much-needed foreign aid. Because of this precarious geographical position, coupled with this dependency on foreign aid, Lesotho - like most small States - is exposed to considerable problems in coining to a forum such as this one and taking the rightful liberty freely to state its case, concerns, plight, and dilemmas, all of which we feel we desperately need to bring to the attention of the Assembly. 
As we all know, the kind of problems which small nations face in stating their concerns freely should not exist, because one of the basic and fundamental principles enshrined in the United Nations Charter is to provide a platform for the voice of all Member States to be heard and to provide an arena for small nations, especially, to mix and participate with bigger nations free from fear of retaliatory consequences. Despite that basic principle, Lesotho and all other small States are subject to considerable external pressures to conform with the wishes and the interests of those to whom they are supposedly beholden and either say nothing or say only that which will please and is required of them.
History has placed us in a geographical and economic situation such that we are completely surrounded by one country, the Republic of South Africa, a situation that is unique to Lesotho. We have watched from within the political scenario as it has been evolving, from 1910, when there was a call for a national convention to determine the future of that country and the participation of all in its administration, to the present day, when the social, economic, racial and political conflicts have developed into a violent confrontation. As a neighbour of South Africa and a member of the international body of nations, we have witnessed with growing concern and anxiety the developments in that country and the rest of our subregion. A correct political direction in 1910, guaranteeing the accommodation of the majority black South Africans in the aspirations and political dispensations of the day and rejecting colour as a basis for determining man's worth, would have ensured a happy, non-racial South Africa enjoying a healthy economic and political development. That is what could have happened.
The current situation is that all the countries of the subregion are engaged in a bitter struggle for a happy and prosperous future for southern Africa. For the States members of the South African Development Co-ordination Conference (SADCC), it is a struggle to protect their sovereignty and territorial integrity, to build up development strategies that will ensure their sustainable economies, dependent on collective security. It is a struggle whose central causes, whose enormous costs in terms of human misery, human degradation and human life, are often obscured and even distorted by other international interests, concerns and priorities. It is a struggle that is surely one of the most urgent and outstanding moral issues of our time to face the Assembly. Its outcome will have profound consequences, not only for us in southern Africa, but for Africa as a whole. It is a struggle that the international community - if it has the political will, for the capacity is there - could bring to a just and early conclusion, both to shorten the suffering it causes and to prevent the consequences of the alternative, which is protracted, violent struggle wherein the peace and political and economic stability of southern Africa could pass beyond the reach of all of us for many years to come.
Lesotho's geographical position exposes it to peculiar challenges to its national and territorial integrity, to its freedom of action and to its right to seek more self-reliant, self-sustaining development. Those challenges, and their consequences for the rights of small nations as sovereign States, only serve to increase our sense of unity with those who are struggling for the human rights, human dignity and justice that have long since been secured, valued and respected y most of the big, wealthy and powerful nations. In carrying out our obligations under the various international conventions we shall abide strictly by the terms id conditions therein prescribed. We shall, therefore, expect all concerned to >-operate fully with us in their discharge.
Our sense of commitment, sometimes coupled with frustration in the face of the :elites of Lesotho's position, serves only to commit us more deeply to the cause of the majority in South Africa, our brothers and sisters, our neighbours and friends. Our policies are and will remain one with those embodied in the United Nations Charter, in the Universal Declaration of Human Rights and the international covenants on human rights, all of which prohibit racism and all forms of degrading discriminatory systems based on power, wealth and political manipulations. We are also committed to the principles of the Non-Aligned Movement, to the principles that underpin the Freedom Charter and to the African Charter of Human and People's Rights, whose preamble recognizes the duty of all African States to do whatever is in their power to secure the elimination of apartheid and all that it stands for.
The costs - in terms of human life, human suffering and human degradation – of the conflict raging in our region, and the cost of destabilization, far outweigh the costs that would be felt by all of us if apartheid were to be dismantled and abolished immediately. Apart from the inestimable costs in human life, the Southern African Development Co-ordination Conference estimated that in the years 1980 to 1984 the destabilization of our economies cost SADCCs member States $US 12,000 million, $US 4,000 million of that total being the result of direct war damage. Those costs continue to rise, outstripping the total amount of foreign aid given to our States. This kind of cost, to nations that desperately need to focus
all their resources and energies on their economic development for self-reliance and the abolition of poverty, actually prevents any such development, while also undermining our credibility at home and abroad. The extensive economic potential of our region therefore remains undeveloped, and we continue to suffer from both overt and covert economic sanctions and political blackmail.
Today we appeal to all the members of the Assembly actively and urgently to begin to seek the most effective means of helping all of us in southern Africa to begin to lay the foundations for a happier, new, post-apartheid order based on those principles the Assembly cherishes and has enshrined. We would therefore ask for immediate international support for the SADCC countries through the development of stronger relations and active programmes and strategies intended to lessen unnecessary dependency, to develop SADCC1 s collective security and to promote self-reliant, sustainable economies. If the international community supported such goals while actively deterring all efforts of destabilization against our countries, such support would be yet one more peaceful measure to bring about the desired changes for all of us in the region. For Lesotho, whose economic and political future will depend on its membership in SADCC and the effective help we get through it, it is our only chance to secure the political, economic and national integrity so vital to preserve and strengthen our national identity.
In addition to SADCC, there is much to be gained by supporting our commitment to the Non-Aligned Movement. The securing of true peace and freedom from military threats and economic blackmail can only bring genuine political and economic stability to our region. If the basic principles of the Non-Aligned Movement are objectively examined, one concludes that there are no real dangers in alignment with such principles. Africa is looking for its own political and social forms of organization based on a combination of indigenous factors of custom and culture and 41 world values. Whether it is for the present SADCC members or for our brothers id sisters in South Africa and Namibia, a strong human-rights posture by all the members of the Assembly can only enhance the prospects for peaceful transformation n southern Africa as a whole and South Africa in particular.
As we stand here today, we humbly appeal to the Assembly to re-examine the issues at stake in the light of the new realities and the new dangers of the present time and to seek to secure the undoubted influence of international pressure to negotiate, now, for a settlement that will bring true peace and genuine security to southern Africa because we may not have such an opportunity for a long time to come. 
We wish this Assembly to recognize that it is no longer a question of whether apartheid should be dismantled and abolished, for we in southern Africa are talking about how it will be abolished, about when it will be abolished, on whose timetable it will happen, and with what kind of outside involvement and help it will happen. It is therefore vital for all of us in southern Africa that the international community see these realities of our present struggle not in terms of any East-West conflict and not in terms of ideologies or alignments.
There is a crucial, central interdependence of all the nations and races in such a resource-rich region as southern Africa. The economic experience and expertise of any one group will always be needed, as will the active partnership and skills of the other groups, in moving towards economic prosperity and stability that can only be to the advantage of all of us. We are all faced with a situation that cannot be compared with the post-colonial era, which involved the departure of one nation or ruler. We have all come to know and accept for many years now that ultimately we shall all have to learn to live together, or we shall perish together. No one will be required to leave, for we all recognize that we need each other; and those in the majority groups hope that those in the minority groups will stay, and not feel threatened or swamped. But such a state of affairs can come about only by means of a common citizenship for all and a universal franchise based on agreed formulas and a carefully worked out system of participation, sharing and representation that safeguards the rights of all.
This is no wild dream; it is a vital and urgent necessity, and we seek the active co-operation of the international community to ensure that negotiations on such a transition take place in the very near future. It will not be easy, but it is the only solution if we are to avoid alternatives all too terrible either to contemplate or to allow. Because of our very peculiar and vulnerable situation in the region, Lesotho has to make a special appeal for recognition of its special position and its special political and economic needs· We desperately need more specific international help to enable us to achieve a degree of self-reliance - economic and political - in order to lessen our dependence, the degree of which at present renders us most vulnerable and inhibits and distorts our genuine efforts towards strengthening, protecting, and defending our sovereignty and national integrity. We have the will, but at present our means are inadequate, hence our special appeal.
Today the world is dotted with flash-points of tension and conflict. The peoples of Kampuchea and Afghanistan have for many years now been the victims of war and painful occupation. Lesotho, being a small country that has suffered from war and territorial dispossession in its history, abides strictly by the principle of non-intervention and non-interference in the internal affairs of other States. We therefore believe that we stand on higher moral ground when we request the withdrawal of foreign troops from those countries and many others throughout the world so that their peoples can enjoy peace. We request that their sovereignty and non-aligned status be respected by all.
The suffering of the Palestinian people and the people of Lebanon has been mg and painful. It is obvious that rhetoric has not brought much comfort to the Palestinian people. The Middle East situation now requires bold and imaginative initiatives by all the parties concerned. These initiatives should be geared towards bringing about an international conference on the Middle East situation in which all the parties to the conflict participate on an equal footing and without pre-conditions. The right of Israel to exist as a sovereign State with recognized and secure borders and the right of the Palestinian people to a homeland of their own and ultimately to independence and sovereignty are essential elements of a lasting and peaceful solution of the Middle East crisis.
It would be remiss of us not to express our strong concern about the present situation in the Gulf. The fratricidal war between Iran and Iraq has been allowed to go on for too long, regardless of the cause. Some of us have watched helplessly for years now as two Islamic countries, bound together by traditions of culture, religion and beliefs and Members of the United Nations, have deployed the scarce resources at their disposal to destroy one another.
The destruction of economic infrastructure and the disruption of shipping in the area continue unabated. As in all wars today, the outside Powers are deeply involved. Today, the outside Powers seek the imposition by the Security Council of sanctions against Iran. To us the imposition of sanctions is tantamount to a declaration of war on another front.
We fully support Security Council resolution 598 (1987) , calling for a cease-fire in this conflict that has caused so much loss of life and destruction of property. We followed with great hope the mission of the Secretary-General to that troubled area. No effort should be spared to bring lasting peace to those two nations, with which my own country enjoys fraternal relations.
We have been greatly encouraged by the recent agreement between the United States and the Soviet Union on the elimination of medium-range missiles in Western Europe. This significant development should be applauded, for it signifies a thaw in the relations between the two super-Powers and a marked reduction in East-West tension.
We can hardly draw any comfort from the state of the world economic situation, especially as it affects developing countries. The most serious setback to economic development in developing countries has been the alarming levels and accelerated rates of net transfers of financial resources from developing to developed countries. The increasing debt crisis of developing countries, which is far from being resolved, remains the most severe strain on economic growth. This, coupled with the performance of world trade, whereby the developed nations are applying restrictive macro-economic and trade policies, has resulted in the most unpromising economic situation for us in the third world.
The current international economic situation has been brought about by the economic and financial order of the present day, which is obviously highly unjust. Being among the least developed of the developing countries, Lesotho is committed to the resumption at the earliest possible date of the stalled North-South dialogue. We also believe that meaningful global economic negotiations are bound to lessen international tensions and insecurities. We therefore call upon the developed nations to show a more positive attitude.
We are aware that the recent International Conference on the Relationship Between Disarmament and Development has drawn very encouraging and useful conclusions, which we hope will be regarded as such by all concerned. We have always felt that too many valuable resources are being wasted on rearmament and the production of weapons of mass destruction, resources which could be deployed more usefully for socio-economic development in order to lessen the gap between the developed and the developing nations.
